FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DE LOS ANGELES ZENDEJAS,                   No. 08-73400

               Petitioner,                       Agency No. A095-447-695

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Maria De Los Angeles Zendejas, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for adjustment of

status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, and for substantial evidence the agency’s findings of fact.

Blanco v. Mukasey, 518 F.3d 714, 718 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

      Contrary to Zendejas’ assertion, the IJ did not violate due process by

admitting the documents presented by the Department of Homeland Security to

show Zendejas had made a false claim to United States citizenship on June 23,

1999, because the documents were probative and their admission was

fundamentally fair. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995).

      Substantial evidence supports the agency’s determination that Zendejas is

inadmissible, and therefore ineligible for adjustment of status, where the record

indicates she made a false claim to United States citizenship to gain entry to the

United States in 1999. See Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir. 2000)

(false claim to United States citizenship is a “non-waivable ground of

inadmissibility” under 8 U.S.C. § 1182(a)(6)(C)(ii)).

      We lack jurisdiction to review Zendejas’ challenge to her 1999 expedited

removal order. See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v. Ashcroft, 365

F.3d 813, 818-19 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73400